Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/KR2018/013962 (international filing date: 11/15/2018), which claims foreign priority to an application of Korea 10-2017-0153345 (filed 11/16/2017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi et al. (US 20180198894 A1, hereinafter Nammi), in view of GE) and Zhang et al. (US 20180076922 A1, hereinafter Zhang).

Regarding claim 1, Nammi teaches an operating method of a transmitting node in a wireless communication system, the method comprising (in general, see fig. 7-8 and their corresponding paragraphs, see also fig. 2 and 4 along with their corresponding paragraphs for relevant background information on encoding and decoding of fig. 7 and 8): 
generating the padding bits based on the information bits and the number of the padding bits (see at least para. 27 and 30, e.g. numbers and/or ratio of frozen bits of control channel information blocks); 
generating an input bit sequence comprising the padding bits and the information bits (see at least para. 27 along with fig. 7, e.g. the control channel information blocks with frozen bits and non-frozen bits); 
generating a message by encoding the input bit sequence by using a polar code (see at least para. 58-59 along with fig. 2, e.g. encoding the control channel information blocks).
Nammi differs from the claim, in that, it does not specifically disclose (a) identifying a number of padding bits based on a maximum length of an information bit sequence and a number of information bits to be transmitted, and (b) transmitting the message; which are well known in the art and commonly used for reducing control channel overheads as well as for utilizing more reliable channels under Polar codes scheme.
Zhang, for example, from the similar field of endeavor, also teaches a similar or known mechanism of (a) identifying a number of padding bits based on a maximum length of an information bit sequence and a number of information bits to be transmitted (see at least para. 43-44, e.g. number of frozen bits is depicted as “N-K”, where N is sub-channels that are sorted into an ordered sequence (Q) for information bits, and K is the information bits), as well as GE, for example, from the similar field of endeavor, also teaches a similar or known mechanism of (b) transmitting the message (in general, see fig. 12 along with fig. 2 and their corresponding paragraphs, in particular, see para. 98 along with para. 134, e.g. codeword is transmitted at step 1210); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Zhang and GE into the method of Nammi for reducing control channel overheads as well as for utilizing more reliable channels under Polar codes scheme.

Regarding claim 3, Nammi in view of Zhang and GE teaches generating the padding bits based on the information bits comprises generating the padding bits by repeating at least some of the information bits.  (GE, see at least para. 75-76 of fig. 5, e.g. coded bit processing such as repetition could be used in conjunction with polar codes)

Regarding claim 4, Nammi in view of Zhang and GE teaches generating the padding bits based on the information bits comprises generating the padding bits by linearly combining at least some of the information bits.  (Nammi, see at least para. 35-

Regarding claim 5, Nammi in view of Zhang and GE teaches generating the input bit sequence comprising the padding bits and the information bits comprises generating the input bit sequence by alternately arranging the padding bits and the information bits.  (Nammi, see at least para. 35-36, e.g. an example such that the size of the information block 302 can be larger or smaller, with different numbers and proportions of frozen bits to non-frozen bits)

Regarding claim 6, Nammi teaches an operating method of a receiving node in a wireless communication system, the method comprising (in general, see fig. 7-8 and their corresponding paragraphs, see also fig. 2 and 4 along with their corresponding paragraphs for relevant background information on encoding and decoding of fig. 7 and 8): 
decoding a first field comprising format identifier field in the input bit sequence according to a polar code (see at least para. 32-33 along with para. 24, e.g. modulation scheme encoded in frozen bit locations is sent to receiver for decoding); and
decoding a second field comprising information bits and padding bits, based on the format identifier field (see at least para. 27 along with fig. 7, e.g. the control channel information blocks with frozen bits and non-frozen bits),

Nammi differs from the claim, in that, it does not specifically disclose (a) receiving a message including an input bit sequence, and (b) wherein a number of the padding bits is based on a maximum length of an information bit sequence and a number of the information bits, which are well known in the art and commonly used for reducing control channel overheads as well as for utilizing more reliable channels under Polar codes scheme.
Zhang, for example, from the similar field of endeavor, also teaches a similar or known mechanism of (b) wherein a number of the padding bits is based on a maximum length of an information bit sequence and a number of the information bits (see at least para. 43-44, e.g. number of frozen bits is depicted as “N-K”, where N is sub-channels that are sorted into an ordered sequence (Q) for information bits, and K is the information bits), as well as GE, for example, from the similar field of endeavor, also teaches a similar or known mechanism of (a) receiving a message including an input bit sequence (in general, see fig. 13 along with fig. 2 and their corresponding paragraphs, in particular, see para. 113 along with para. 134, e.g. receiving a word at 1302); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Zhang and GE into the method of Nammi for reducing control channel overheads as well as for utilizing more reliable channels under Polar codes scheme.

Regarding claim 8, Nammi in view of Zhang and GE teaches identifying a number of the padding bits based on the format identifier information. (Nammi, see at least para. 32-33 along with para. 24, e.g. modulation scheme encoded in frozen bit locations is sent to receiver for decoding)

Regarding claim 9, Nammi in view of Zhang and GE teaches decoding the second field comprises, when one of the padding bits is decoded, setting a probability of a path corresponding a value of the one of the padding bits to a pre-defined value.  (GE, see at least para. 71-72 of fig. 4, e.g. setting and updating PMs)

Regarding claim 10, Nammi in view of Zhang and GE teaches decoding the second field comprises, when one of the padding bits is decoded, pruning a path different from a path corresponding to a value of the one of the padding bits. (GE, see at least para. 71-72 of fig. 4, e.g. discard one or more paths based on PMs)

Regarding claims 11, 13, 14, and 15, these claims are rejected for the same reasoning as claims 1, 3, 4, and 5, respectively, except each of these claims is in apparatus claim format.
To be more specific, Nammi in view of Zhang and GE also teaches a same or similar apparatus with processor and transceiver (Nammi, see at least fig. 5 or 6), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered.  Regarding independent claims 1, 6, and 11, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 12 would be allowable for the same reasoning as claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465